Opinion by
Mr. Justice Green,
The learned counsel for the appellant, with entire frankness, concede that upon the facts found by the master the plaintiffs are entitled to a remedy, and they admit further that equity has jurisdiction in a case of this kind if the facts warrant relief. They also agree that the case of Eberly v. Lehman, 100 Pa. 542, expressly rules that a mechanic’s lien can be filed against an equitable title, and that a sale on a judgment thereunder, against the equitable owner, will enable the purchaser to bring ejectment against the legal owner in possession. They contend that there can be no recovery in this proceeding because of the equitable rules that he who seeks equity must do equity, and that equity will not aid one who is guilty of laches. As to the latter of these objections, when the character and order of the facts are considered, it does not seem to us that the charge of laches can be sustained. The agreement of sale by the Freehold Bank to Mrs. Oates, of the lot in question, was made in March, 1886, the contract of Mrs. Oates with Abdiel McClure for the construction of the houses was made *415May 12, 1886, the houses were built immediately thereafter and were completed in August following. No money having been paid by Mrs. Oates on the building co&tract, McClure hied his liens in September, 1886, and proceeded thereon by action in the courts to the recovery of judgment, issuing of execution and sheriff’s sale, at which he purchased the equitable title of Mrs. Oates and received a sheriff’s deed therefor in February, 1887. He thereupon entered into possession of the lot and buildings and died in September, 1887. The present bill was filed by his widow and heirs in March, 1888. Only seven months elapsed between the acquisition by McClure of his title, and his death, and during that time he was in the actual possession of the property. We cannot consider a delay during this short interval, in such circumstances, as laches in any sense. After his death, in not exceeding six months, the bill was filed by the plaintiffs, his widow and heirs. There is no unreasonable delay in this. As one whole year is allowed for the settlement of the estates of deceased persons, and this proceeding was commenced in half that time, there is no room for an accusation of laches.
The other objection to a recovery, that he who seeks equity must do equity, is disposed of by the findings of the master. He found upon competent testimony, and the admissions of the appellant in his answer, that Mrs. Oates acquired an equitable title in fee simple to the lot, under her agreement with the bank, and that any objection to her coverture and consequent want of mutuality was removed by the improvements made by her on the lot; that the bank had waived strict performance of the contract, and never attempted to work a forfeiture; that neither the cancellation executed by Mrs. Oates across the face of the contract nor the return of the money paid by her from the Freehold Bank operated to divest the equitable estate held by her under the contract of sale; that the defendant took title from the bank with notice of the rights of Mrs. Oates and therefore only took the legal title which remained in the bank; that McClure by his proceedings on his mechanic’s lien took the equitable title of Mrs. Oates which descended upon his death to his heirs at law; that as owner of the equitable title and rights of Mrs. Oates, Abdiel McClure and thereafter his heirs, became entitled to a deed for the said lot upon payment oi tender of the purchase money remaining due on the said lot; *416that a tender was made to Fairfield by intendment of law; that the rights of Mr. Fairfield were the same as the rights of the bank; that the rights of Abdiel McClure, and thereafter of his heirs, were the equitable contract rights of Mrs. Oates, and that Mr. Fairfield did not tender performance of the mutual and dependent contract which by devolution subsisted between the McClures and him, and worked no forfeiture of the same, and that the said contract still subsisted at the time of the filing of the bill in this case, and that the payment of the sum of fifty dollars to Mrs. Oates by the bank was a donation which cannot be charged to the account of Mrs. Oates.
An examination of the testimony shows that all of these findings, which were findings of fact, were fully warranted by the testimony. On the subject of Fairfield’s knowledge of Mrs. Oates’ title, of the work being done on the lot by McClure for her, and of a claim by him for his jvork prior to the time of his purchase from the bank, the evidence is full and entirely satisfactory. The legal conclusions expressed in the findings are scarcely impugned and cannot be resisted. That MeCure took the equitable title of Mrs. Oates as against the bank and that Fairfield took the legal title of the bank only, subject to the equitable title of Mrs. Oates and after her of McClure, are propositions which cannot be, and really are not, seriously disputed. In this situation it is clear that the equitable title could have been enforced against the bank, and we can see no good reason why it cannot be enforced against Fairfield, their successor to the legal title. Ejectment could not be brought because the heirs of McClure were in possession, and the only remaining remedy available to them was the present bill.
As to the decree regarding the interest of the wife, it perhaps could not be sustained, if it were not that the original contract was made, not with Fairfield, but with the bank, and that he came to their title by succession. It was therefore not a contract made by a married man, but like a contract made by a man when single, who afterwards marries' before deed made. The one third of the purchase money has been set aside by the decree to await the determination of the dower question, depending upon the survival of the husband or wife, and the reasons which control the courts in their ordinary holding that the whole of the money must be paid and the pur*417chaser take the risk of the dower do not seem applicable. The wife was not dowable out of this land when the contract was made, because it was made with the bank, and her husband had no interest in it at that time. When his interest did accrue, it was only in the legal estate held by the bank, and not in the equitable estate held by Mrs. Oates. The title at the time of its acquisition by Fairfield was already incumbered by the agreement made by the bank, and against that agreement no claim of dower could be interposed, as the bank was only an artificial person. In the case of Kintner v. McRae, 2 Carter, 453, it was said: “ It will scarcely be contended that the vendor of land who agrees to give a credit for part of the purchase money and to make title when the whole shall be paid, can by a marriage before the whole purchase money becomes due impair or alter his contract with the vendee by incumbering the land with the right of dower.” The same doctrine is held in Oldham v. Sale, 1 B. Mon. 76; Gully v. Ray, 18 B. Mon. 107, and Gaines v. Gaines, 9 B. Mon. 298. Chancellor Kent, in vol. 4 of his Commentaries, p. 50 (sixth edition), says: “ As a general principle, it may be observed that the wife’s dower is liable to be defeated by every subsisting claim or encumbrance in law or equity, existing before the inception of the title, and which would have defeated the husband’s seizin. An agreement by the husband to convey before dower attaches, will, if enforced in equity, extinguish the claim to dower. In equity, lands agreed to be turned into money, or money into lands are considered as that species of property into which they were agreed to be converted; and the right of dower is regulated in equity by the nature of the property in the equity view of it.” This doctrine of conversion we have followed, and illustrations are found in the cases of Rangler’s Appeal, 3 Pa. 377, and Leiper’s Appeal, 35 Pa. 422.
The decree of the court below is affirmed, the appellant to pay the costs of the appeal.